NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                CHRISTIANA MOORE, Petitioner/Appellee,

                                        v.

                  JOSHUA MOORE, Respondent/Appellant.

                           No. 1 CA-CV 20-0638 FC
                                FILED 11-18-2021


           Appeal from the Superior Court in Maricopa County
                           No. FC2016-091590
                The Honorable Joshua D. Rogers, Judge

                                  AFFIRMED


                               APPEARANCES



Suzette Lorrey-Wiggs PC, Tempe
By Suzette Lorrey-Wiggs
Counsel for Petitioner/Appellee

Joshua Moore, Laveen
Respondent/Appellant
                            MOORE v. MOORE
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Michael J. Brown joined.


F U R U Y A, Judge:

¶1            Joshua Moore (“Father”) appeals from the superior court’s
order granting a motion to enforce Arizona Revised Statutes (“A.R.S.”) §
25-513 and requiring that he and his employer, Zia Trust, Inc., appear at an
evidentiary hearing, as well as denial of his request for an injunction against
harassment. 1 For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           In 2016, Father and Christiana Moore (“Mother”) were
divorced by decree. Concurrently, legal decision-making and child support
orders were entered as to their minor child. In 2019, Father filed a petition
to modify child support after losing his job. The superior court found that
while Father was earning significantly less, he was underemployed.
Nonetheless, the court adjusted Father’s annual salary downward by more
than 35 percent for purposes of calculating his child support obligation.

¶3             Unbeknownst to the court and Mother, shortly after the
hearing on the petition to modify child support—and before the court’s
order regarding the petition—Father secured employment at Zia Trust, Inc.,
significantly increasing his earnings thereafter. Upon learning of Father’s
employment, Mother sought financial information from Zia Trust, Inc.
pursuant to A.R.S. § 25-213. Despite multiple forms of contact, Zia Trust,
Inc. did not provide the requested information. Father filed for an
injunction against harassment to prevent Mother from contacting Zia Trust,
Inc., and, in turn, Mother filed a request to enforce A.R.S. § 25-513.




1      Appellee, Christiana Moore, did not file an answering brief, and we
could regard failure to do so as a confession of reversible error. See Gonzales
v. Gonzales, 134 Ariz. 437, 437 (App. 1982). We are not required to do so,
however, and in the exercise of our discretion, we address the substance of
Father’s appeal. See id.


                                      2
                            MOORE v. MOORE
                            Decision of the Court

¶4            The court denied Father’s injunction motion, granted
Mother’s request, and ordered that Zia Trust, Inc. and Father appear at an
evidentiary hearing to discuss noncompliance with A.R.S. § 25-513. Father
appealed the court’s order, but the superior court’s order did not state that
“no further matters remain pending,” so this court stayed the appeal. See
Ariz. R. Fam. Law P. 78(c). Following the superior court’s order, Zia Trust,
Inc. contacted Mother, paid her attorney’s fees, and provided the requested
employment information. The court subsequently vacated the evidentiary
hearing. After what the court described as “almost continuous litigation
and filings,” the court issued final orders upon which Father brought the
appeal now before us. We have jurisdiction pursuant to A.R.S. §§ 12-
120.21(A)(1) and -2101(A)(2).

                               DISCUSSION

¶5           Father argues the superior court erred in granting Mother’s
request to enforce A.R.S. § 25-513, denying his motion for an injunction
against harassment, and violating his and Zia Trust, Inc.’s equal protection
and due process rights. 2

¶6              We review the court’s discretionary ruling to grant Mother’s
request to enforce for an abuse of discretion. See Walsh v. Walsh, 230 Ariz.
486, 490, ¶ 9 (App. 2012) (“A court abuses its discretion if it commits an
error of law in reaching a discretionary conclusion, it reaches a conclusion
without considering the evidence, it commits some other substantial error
of law, or ‘the record fails to provide substantial evidence to support the
trial court’s finding.’”) (quoting Flying Diamond Airpark, L.L.C. v. Meienberg,
215 Ariz. 44, 50, ¶ 27 (App. 2007)). We review orders granting or denying
injunctions against harassment for a clear abuse of discretion. LaFaro v.
Cahill, 203 Ariz. 482, 485, ¶ 10 (App. 2002). We review federal and state
constitutional claims concerning equal protection and due process clauses
de novo. Vong v. Aune, 235 Ariz. 116, 119, ¶ 16 (App. 2014); see also Fisher v.

2       Father also argues the court “refused to close the title IV status.” Due
to the paucity of his briefing as to this matter, we must assume Father refers
to Title IV-D of the Social Security Act, which requires the involvement in
his case of the Division of Child Support Services, a division of the Arizona
Department of Economic Security charged with assisting parents in
realizing collection of delinquent child support payments. However,
because Father failed to develop this argument before the court, does not
provide sufficient citations to the record, nor offers supporting legal
authority on appeal, we deem it waived. See Ritchie v. Krasner, 221 Ariz. 288,
305, ¶ 62 (App. 2009).


                                       3
                            MOORE v. MOORE
                            Decision of the Court

Edgerton, 236 Ariz. 71, 77, ¶ 17 n.7 (App. 2014) (“We consider . . . state and
federal constitutional challenges together because the respective due
process and equal protection clauses protect the same interests.”).

I.     Father’s Arguments Against the Evidentiary Hearing are Moot

¶7           Father argues the court erroneously granted Mother’s request
to enforce A.R.S. § 25-513 and erred in ordering an evidentiary hearing
because there was not a pending child support proceeding at the time.
Section 25-513 provides, in relevant part:

       On written request delivered to an employer, . . . by either
       party to a proceeding for support or maintenance, the
       employer, payor or self-employed person to whom the
       request is directed within twenty days of delivery shall notify
       the requesting party of the following information . . . .

¶8           In response to Father’s many objections, the court clarified
that while A.R.S. § 25-513 itself directly applies to parties in a child support
proceeding, A.R.S. § 25-330 extends the right to request information to those
who have received an order for support in their favor: “Either party to an
order for support or maintenance . . . may request information from an
employer, payor or self-employed person pursuant to § 25-513.”

¶9           Moreover, the result of the court’s decision was to order
Father and his employer to appear at an evidentiary hearing concerning
Mother’s request for information. But because that evidentiary hearing was
ultimately vacated, Father’s arguments are moot. See Contempo-Tempe
Mobile Home Owners Ass’n v. Steinert, 144 Ariz. 227, 229–230 (App. 1985).

II.    Father Lacks Standing to Argue on Zia Trust, Inc.’s Behalf

¶10           Father further argues the court erred in denying his motion
for an injunction against harassment. Father contends he sought relief from
harassing communications that both he and his employer had received
from Mother and her counsel. However, the record reflects otherwise—
Father’s injunction motion was limited to communications with his
employer. Father’s motion claimed Mother and her attorney had
“repeatedly contacted and threatened one of [his] employers, Zia Trust,
Inc.” and requested an injunction be put in place to restrict Mother “from
further contact and harassment of [his] employer Zia Trust, Inc.”

¶11           While the Arizona Constitution does not require that we
decline jurisdiction based on a lack of standing, for reasons of sound judicial


                                       4
                             MOORE v. MOORE
                             Decision of the Court

policy we nonetheless impose a rigorous standing requirement. Ariz. Ass’n
of Providers for Persons with Disabilities v. State, 223 Ariz. 6, 13, ¶ 16 (App.
2009) (citations omitted). We may examine whether a party has standing
sua sponte to assure we do not issue mere advisory opinions. Planned
Parenthood Ariz., Inc. v. Am. Ass’n of Pro-Life Obstetricians & Gynecologists,
227 Ariz. 262, 272, ¶ 23 n.11 (App. 2011) (citations omitted).

¶12            Father does not claim to be an owner or authorized
representative of his employer, and Zia Trust, Inc. is not a party to this
appeal. Father’s injunction motion offered no facts or circumstances from
which we could review allegedly harassing communications made to
Father. While Father points to evidence he believes would justify an
injunction, “arguments raised for the first time on appeal are untimely and
deemed waived.” Odom v. Farmers Ins. Co. of Ariz., 216 Ariz. 530, 535, ¶ 18
(App. 2007). To the extent Father argues on Zia Trust, Inc.’s behalf, he lacks
standing, see Ariz. Ass’n of Providers for Persons with Disabilities, 223 Ariz. at
13, ¶ 17 (explaining that standing requires the threat of a particularized
injury to the party seeking injunctive relief), and his contentions are
dismissed.

¶13            Similarly, Father lacks standing to advocate for enforcement
of Zia Trust, Inc.’s equal protection and due process rights. See, e.g., Lerma
v. Keck, 186 Ariz. 228, 231–32 (App. 1996) (explaining that a plaintiff that is
to suffer threatened or actual injury has standing to make an equal
protection argument). To the extent Father argues his personal due process
rights were violated by the court’s ordering him to attend the evidentiary
hearing, such argument is moot because the hearing was vacated, and
Father has not demonstrated that his case would fall under a mootness
exception. See Flores v. Cooper Tire & Rubber Co., 218 Ariz. 52, 59–60, ¶ 38
(App. 2008) (explaining this court will at times consider a moot due process
challenge under the exception that the issue raised is of public importance).

                                CONCLUSION

¶14           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA

                                          5